        Case 1:18-cv-03412-ELR Document 15 Filed 10/09/18 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GLENN HEAGERTY, an individual,     )
                                   )
                                   )
           Plaintiff,              )
                                   )         Case No.: 1:18-cv-03412-ELR-RGV
           v.                      )
                                   )         NOTICE OF JOINT
                                   )         STIPULATION OF ALL PARTIES
LUEDER LARKIN & HUNTER LLC, a )              TO THE VOLUNTARY
Georgia Limited Liability Company, )         DISMISSAL OF ALL CLAIMS
                                   )         WITH PREJUDICE PURSUANT
                                   )         TO F.R.C.P. 41(a)(1)(A)(ii)
           Defendant.              )

       NOTICE OF JOINT STIPULATION OF ALL PARTIES TO THE
      VOLUNTARY DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

      Pursuant to F.R.C.P. 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

the parties, through their counsels of record, hereby give notice of a joint

stipulation to the voluntary dismissal of all claims in the above-captioned action

with prejudice with the parties bearing their own costs.

      Respectfully Submitted this 9 October 2018.

By:   /s/ John William Nelson                By:   /s/ Brandon D. Wagner
      John William Nelson                          Brandon D. Wagner
      State Bar No. 920108                         GA Bar 768064
      The Nelson Law Chambers LLC                  bwagner@luederlaw.com
      2180 Satellite Blvd, Suite 400               Lueder Larkin & Hunter LLC
      Duluth, Georgia 30097                        5900 Windward Parkway,
      Ph. 404.348.4462                             Suite 390
      Fax. 404.549.6765                            Alpharetta, Georgia 30005
      john@nelsonchambers.com                      Counsel for Defendant
      Counsel for Plaintiff

                                         1
        Case 1:18-cv-03412-ELR Document 15 Filed 10/09/18 Page 2 of 4



                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing complies

with the font and point setting approved by the Court in Local R. 5.1(B). The

foregoing NOTICE OF JOINT STIPULATION OF ALL PARTIES TO THE

VOLUNTARY DISMISSAL OF ALL CLAIMS WITH PREJUDICE PURSUANT

TO F.R.C.P. 41(a)(1)(A)(ii) was prepared on a computer, using Times New Roman

14-point font.

      DATED:      9 October 2018.

                                     /s/ John William Nelson
                                     John William Nelson
                                     State Bar No. 920108

                                     Attorney for Plaintiff

                                     The Nelson Law Chambers LLC
                                     2180 Satellite Blvd, Suite 400
                                     Duluth, Georgia 30097
                                     Ph. 404.348.4462
                                     Fax. 404.549.6765




                                       2
        Case 1:18-cv-03412-ELR Document 15 Filed 10/09/18 Page 3 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GLENN HEAGERTY, an individual,     )
                                   )
                                   )
           Plaintiff,              )
                                   ) Case No.: 1:18-cv-03412-ELR-RGV
           v.                      )
                                   ) CERTIFICATE OF SERVICE
                                   )
LUEDER LARKIN & HUNTER LLC, a )
Georgia Limited Liability Company, )
                                   )
                                   )
           Defendant.              )

                          CERTIFICATE OF SERVICE

      I hereby certify that the undersigned electronically filed NOTICE OF JOINT

STIPULATION OF ALL PARTIES TO THE VOLUNTARY DISMISSAL OF

ALL CLAIMS WITH PREJUDICE PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii) with

the Clerk of Court using the CM/ECF system, which will automatically send email

notification of such filing to the following attorneys of record or individuals:

      John W. Nelson
      john@nelsonchambers.com

      John T. Lueder (johnlueder@luederlaw.com)
      LUEDER LARKIN & HUNTER LLC
      5900 Windward Parkway, Suite 390
      Alpharetta, Georgia 30005
      FOR: Defendant LUEDER LARKIN & HUNTER LLC

            [ADDITIONAL RECIPIENTS ON FOLLOWING PAGE.]



                                          3
 Case 1:18-cv-03412-ELR Document 15 Filed 10/09/18 Page 4 of 4




Brandon D. Wagner (bwagner@luederlaw.com)
LUEDER LARKIN & HUNTER LLC
5900 Windward Parkway, Suite 390
Alpharetta, Georgia 30005
FOR: Defendant LUEDER LARKIN & HUNTER LLC


Respectfully submitted this 9 October 2018.

                        THE NELSON LAW CHAMBERS, LLC

                              /s/ John William Nelson
                              John William Nelson
                              State Bar No. 920108

                              Attorney for Plaintiff

                              The Nelson Law Chambers LLC
                              2180 Satellite Blvd, Suite 400
                              Duluth, Georgia 30097
                              Ph. 404.348.4462
                              Fax. 404.549.6765




                                 4
